DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the following amended item in the “Amended to the Specification”:
Items listed as 4.) through 8.)  on page 4 should read page 3 not page 4.
Item 8.) on page 5 should read as page 4 not page 5,
Item 9.)  in page 5 of the amendment is not on page 6…
Item 14.) in page 7, should be rewrite because “a neck portion” is referred in the previous amendment to the specification…
	Item 19.) on page 30, wrong page number refers for the amended paragraph.	
Item 22.) in page 9, there is no description of “Fig. 11 is the side view…” on page 17 (or even on page 16 and page 18)  at line 8  and ending at line 13… 
Please review and correct the entire “Amendment to the Specification” for further corrections.

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The amendment filed November 12, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Item 2.) on page 3 of the “Amendments to the Specification”.
Item 9.) on page 5 of the “Amendments to the Specification”
Item 11.) on page 6 of  the “Amendments to the Specification”
Item 17.) on page 8 of the “Amendments to the Specification”
Item 19.) on page 8 of the “Amendments to the Specification”

Applicant is required to cancel the new matter in the reply to this Office Action.




Claim Objections
Claims 1-6, objected to because of the following informalities:  
	Claim 1, there is no antecedent basis for “the upper casing” on line 5.
Claim 2, “a hand” on line 1 should read the hand for referring to a hand of the user in claim 1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Claim 3, “the wrist…” on line 2 should read “a wrist of the user’s hand” and “a wrist of the user’s hand” on line 5 should read “the wrist”.
Claim 5, “a hand” on line 4, should read “the hand..” and “a wrist..” on line 5 should read “the wrist..”
Claim 6, “the computer display”, should read “a display of the computer”.
Appropriate correction is required.
	
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. 
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…no pressure placed on the median nerve as it enters the hand” in claim 1 and “thickness of the palm heel on each side of the median nerve” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12-14, 18, 20, 24, 26-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 1 cites “a horizontal support for the entire palm heel” and  “whereby in use, there is no pressure placed on the median nerve as it enters the hand”. The cited limitation is newly added as indicated in the “Amendment to the specification” in page 8, item 19.). Although Applicant refer to the paragraph in the Brief Description of the Drawing in item 18.) as in page 9 of the Amended to the specification,  There is no support for the cited limitation in the original and the previous amended 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 12-14, 18, 20, 24, 26-38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "as it enters the hand" in claim 1 is a relative term which renders the claim indefinite.  The term "it enters…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear that the “it…” refer to the “palm heel” or “pressure”.
Due to the 112(a) and 12(b), the examiner examines the application based on best understood of the claim languages.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-13, 18, 20, 24, and  26-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fidali et al. (U.S. Patent No. 7,834,851).
	In reference to claim 1, Filadi discloses in Figs.18A and 18B a hand operated input device for a computer system, comprising:
	a computer mouse housing (40);
	with a horizontal support surface (52 and 52’) for the entire palm heel (the cheeks of the hand; or lower palm area of a user’s hand as shown in Fig. 19), on to the upper casing and parallel to the bottom surface of the input device to allow a hand of a human user to be wholly on top of the input device in a natural relaxed position; palm and fingers curled or arched (Fig. 20 shows when in use, the cheeks of the palms, palm heel, rest comfortably on the cushions… col. 11, lines 20-25).

	In reference to claim 27, Filadi discloses that the hand is cupped on top of the input device, a palm heel is not at an angle to the work surface, while the palm of a user's hand does not touch the input device (see the hand is cupped on top to the input device in Fig. 19 and 20, in addition see Fig. 3 and 4 for the convex space that the palm of the user’s hand is not touch).
	In reference to claim 28, Filadi discloses there is no support surface for the palm of the user’s hand, for example there is convex space between the cushion 51 for the palm heel and the mouse in Fig. 18.  
	In reference to claim 29, Filadi discloses the metacarpal bones, and the proximal and intermediate finger segments of e the user's hand do not touch the computer input device while the user's palm heel remains parallel to a work surface as shown in Fig. 10-20 (cushions 52 and 52’ only support the palm heel, hand cheeks,  and there is a surface corresponding to the palm of the user’s hand associated with the metacarpal bones, and the proximal and intermediate finger segments, and the user can curl his hand as desired as shown in Fig. 20). 
	In reference to claim 30, there is no support surface for a user's metacarpal bones or proximal and intermediate finger segments, for example a convex surface that prevents the contact of the metacarpal bones or proximal and intermediate finger segments as shown in Fig. 18A and 18B).
In reference to claim 31, Filadi discloses in use only the width of a user's palm heel (Fig. 19) and distal finger segments or fingertips (Fig. 20) touch the input device.
In reference to claim 32, Filadi does not discloses but it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention for a user to control users’ fingers and hand allowing to freefall down on to the input device to use a fingertip or distal finger segment to more easily select the buttons/ wheels, balls, knobs, and other control surfaces on the computer input device, for example, on the mouse of Filadi because as the user control user’s palm, metacarpals, proximal and intermediate finger segments not to touch the computer input device, and a palm heel of the user hand; furthermore, Filadi discloses in Figs. 18 and 19 that a palm heel of the user hand is elevated to the highest or equal to the highest surface on the top surface of the mouse input device.
In reference to claim 18, Filadi discloses the pointing-device portion of known technology comprises at least one of a tracking ball (44) in Fig. 17A, [[a ball, a knob, buttons (32 and 42), [[ wheels, switches, and a joystick]] only the finger tips or distal finger segments touch the pointing device portion to control the mouse as shown in Fig. 20.
In reference to claim 20, Filadi discloses in Fig. 18A  a neck portion (convex portion between portion 52 and mouse portion 40) that integrally extended between the pointing device portion (40) and the palm heel support; the neck portion is not a support for any part of the hand (convex shaped); therefore, the neck portion is only for cosmetic choice and may not be generally concave, i.e. convex shaped as shown in Fig. 18A.
In reference to claim 24, Filadi discloses the top surface of the palm heel cushion support 52 is position higher elevation or equal to the highest elevation of any other top surface along the upper casing of the mouse as shown in Fig. 18A and 18B.
In reference to claim 26, Filadi discloses the top surface is configured with an aesthetically shaped concave neck portion that integrally extends to slop generally upward to form the support surface for the entire palm heel cushion (52) as shown in Figs. 18A, 18B, 19A and 19B.
In reference to claim 2, Filadi discloses in use, the a hand is not flat across or rolled inward over the input device to prevent a repetitive strain injury because there is no support surface for the palm of the hand, (i.e., there is a convex space between the mouse (40) and the palm heel support cushion as shown in Fig. 18A; and col. 2, lines 42-44), whereby in use, a hand is cupped on top of the input device while maintaining a flat relaxed wrist (Fig. 6 and Fig. 20).
In reference to claim 3, Filadi discloses the palm heel support surface is configured so that the wrist is generally stretched out in a relaxed position and makes no contact with the input device, desktop, tabletop, or mouse pad surface so as to eliminate the pressure and rubbing against the wrist of the user hand  (see Fig. 6; col. 5, lines 63-67).
In reference to claim 4, Filadi discloses the palm heel support is configured such that all of the weight of a user's hand and arm is supported only by a user's palm heel, whereby in use, because the thickness of the palm heel on each side of the median nerve (see Fig. 5) , the weight and pressure from a user’s hand and arm is not placed in the median nerve (the input device palm heel cushion is used to overcome the  shared between the palm, metacarpals, finger segments, palm heel, wrist, and/or forearm of a user; the pressure and weight of a user’s hand and arm is focused on the thicker, fleshy palm heel of a user (see palm heel surface of the cushion (5) to support the palm heel area when the mouse in use in Fig. 5 wherein the weight of the user’s hand and arm is focused on the thicker, fleshy of the palm heel, i.e. cheeks of the hands). 
In reference to claim 5, Filadi discloses the angle between the carpus (the wrist area) and metacarpus (the palm area) is eliminated so as to allow the hand of the user to be parallel to the wrist of the user to prevent repetitive strain injury to a wrist of the user caused by this angle (see Fig. 6 and col. 5, lines 63-67)
In reference to claim 6, Filadi discloses the housing (mouse 2) is configured for manual movement by both the hand and arm of the user as one unit across a surface so as to permit a corresponding movement of a screen object on the computer display, wherein the lateral motion at the wrist created when moving a typical computer mouse by keeping the forearm stationary and moving just the hand is reduced (see Fig. 6).
In reference to claim 12, Filadi discloses a measurement from the top of the palm heel and the bottom surface of the mouse can be varied in height by adding a level (23) in Figs. 12, (col. 7, lines 57-65) and the user’s hand still maintains a relaxed cupped position on the top of the input device (Fig. 20 shows when in use, the cheeks of the palms, palm heel, rest comfortably on the cushions… col. 11, lines 20-25); while the palm heel is not an angle to the work surface and the palm heel, wrist, and forearm of a user are still parallel to the bottom surface of the computer input device, and the 
	In reference to claim 13, Filadi discloses a measurement of the palm heel support or the entire computer input device can vary in width (FIG. 3 depicts a side view of mouse accoutrement 4 with attached mouse 10.  The mouse 10 fits directly into the cavity created by the two receptacles 6.  The spring-like mechanism (not shown) holding the receptacles 6 together is flexible enough to accommodate a computer mouse or input devices of varying sizes (col. 5, lines 37-55). Filadi discloses the user can still depress, scroll, and manipulate the pointing device portions while the hand remains in a cupped or curled (Fig. 20) while manipulating, depress, scroll, moving… and the hand remains in a cupped or curled relaxation position (when in use, the cheeks of the palms, palm heel, rest comfortably on the cushions… (col. 11, lines 20-25).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 33-35, 38 /are rejected under 35 U.S.C. 103 as being unpatentable over Filadi.
In reference to claim 33, Filadi disclose the invention is for eliminating any strain injuries to the hand and the wrist and prevent or alleviate the symptoms associated with CTS for those whose are repetitive users for computer mouse devices (col. 2, lines 40-44), for example, to control the mouse to press, scroll, or otherwise select widgets on a computer input device; a user’s hand is cupped and relaxed on top the computer input device (Fig. 20), and  discloses the user’s hand is cupped and relaxed on top of the input device in Fig. 20. Filadi discloses a user’s palm heel is not at an angle to the work surface (Figs 6 and 20; and the palm heel is on or equal to the highest point on the top surface of the computer input device (Figs. 19). 
Filadi does not disclose but it would have been obvious for one of ordinary skill in the art, in use, to control the fingers from the MCP joint (knuckles) forward are freely leveraged downward as desired to eliminating any strain injuries as taught by Filadi.
In reference to claim 34, Filadi discloses the palm heel support does not pivot or move in any direction other than any flexibility in the material (natural rubber; see. 10, lines 50-62); and Kennedy discloses the palm heel support surface (10) is flat in Fig. 18A; and  keeps the palm heel, wrist, and forearm parallel to a work surface while the corresponding shoulder and upper arm are relaxed and not stressed or flexed up or down (Fig. 6 and 20).
In reference to claim 35, Filadi does not disclose the support surface is used adaptable a low profile computer input device… However, Filadi discloses the palm heel surface can be provided with modifications and variations will be apparent to those skilled in the art (col. 11, lines 54-57).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have the modification to provide a palm heel support surface is adaptable to low profile mouse and generally adaptable to hand operated computer input devices.
In reference to claim 38, Filadi discloses that his invention relates to an input device having a scrolling wheel (44), the height of the flat horizontal palm heel support surface relative to the top surface of the tracking ball (same latitude plane as the center of the natural space 16 of the cushion palm hell 31); allows a hand of the user to be cupped, on top of the input device, wherein the scrolling wheel is moved with the user's distal finger segments, while maintaining a palm heel parallel to a work surface, and a stretched out relaxed wrist (see Fig. 20).
In addition, Filadi discloses that his invention relates to a trackball input device (col. 1, lines 45-50)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to applied the input system with the cushion for the palm heel support in the trackball input device to provide the trackball device to provide an a trackball device that easy to use, comfortable, adaptable input device and addresses the underlying problems that result in carpal tunnel syndrome (CTS); see col. 2, lines 31-36. 

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filadi in view of Suh (US 2003/0234765).
In reference to claim 36, Filadi, in Fig. 5, discloses the horizontal palm heel support surface on the right side of the open space 8 for the ulnar edge side of a palm and palm heel, adjacent to the fifth digit of a user's hand (see Fig. 5); the palm heel support in this case prevents pressure or rubbing the side edge of the user's hand, wrist, and forearm on a work surface or a mouse pad (as shown in Fig. 6).   Filadi suggest that modifications may be made without departing the concept of the invention. (col. 11, 54-57).
Filadi does not disclose that the palm heel surface is applied to a vertical computer input device. In the same field of endeavor Suh discloses a vertical computer input device in Figs. 1-2 having base 12 with a palm support surface 47 for the ulnar edge side of the palm adjacent to the fifth digit of the user’s hand, the pinky finger) the support prevents pressure or rubbing the side edge of the user’s hand, wrist, and forearm on a work surface as shown in Figs. 1 (as best illustrated in FIGS. 1 and 2, the base member further has an elongated channel 47 extending around the base 44 of the handle member 25.  the channel 47 as shown in FIG. 1A has a concavely curved surface protruding into the top surface 22 for adaptation to the outer edge of the user's hand.  The channel 47 which corresponds to the curvature of the base member extends around the base member at least a predetermined distance sufficient to accommodate the outer surface of a user's hand from the wrist to the tip of the pinky finger; paragraph [27]). 
. 
In reference to claim 37, Shu discloses the horizontal palm heel-support surface with channel 47 may be symmetrical and centered around the pointing-device (mouse 10) or asymmetrical and more to one side of the pointing-device portion (Figs. 1).   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filadi in view of Kennedy (US 20050253805).
In reference to claim 14, and Filadi discloses the user can still depress scroll, and, manipulate the pointing device portions while the hand' remains in a cupped or curled relaxed position (Fig. 20 shows when in use, the cheeks of the palms, palm heel, rest comfortably on the cushions… col. 11, lines 20-25).
Filadi does not disclose but in the same field of endeavor, Kennedy discloses the measurement of the palm heel support or the entire computer input device can vary in length (by extension 12 in Fig. 2 and Figs. 7-9) to support different sizes of human hand (paragraph [38]),
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to vary the high for the palm heel support of Filadi as taught by Kennedy to provide an appropriate positioning support depending on the size of the user hand, for ergonomically correct positioning of the user’s and hand wrist (paragraph [38]).

Response to Arguments
Applicant’s arguments see pages 11-38 of the Remarks, filed November 12, 2020, with respect to the rejection(s) of claim(s) 1-6, 12-14, 17-18, 20, 24 and 26-37 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Filadi, Kennedy, Shu, and Forde as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/           Primary Examiner, Art Unit 2692